Exhibit 10.1

 

 [ex10-1_001.jpg]



 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is entered into by and
between Ipsidy Inc., a Delaware corporation (the “Company”), and the undersigned
purchaser or purchasers (the “Purchaser”, and collectively with other purchasers
similarly situated, the “Purchasers”) as of the latest date set forth on the
signature page hereto.

 

WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of shares (the “Shares”) of common stock, $0.0001 par value per share
(“Common Stock”) and warrants in the form annexed hereto as Exhibit A, giving
the right to purchase additional Common Stock (“Warrants”), pursuant to Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and
Rule 506(b) promulgated thereunder; and

 

WHEREAS, the Purchaser desires to purchase that number of Shares and Warrants
set forth on the signature page hereof on the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchaser hereby agree as
follows:

 

1. Purchase of Securities.  Subject to the terms and conditions of this
Agreement, the undersigned Purchaser hereby subscribes for and agrees to
purchase from the Company such number of Shares and Warrants (collectively
“Securities”), and the Company agrees to sell to the Purchaser such number of
Securities as is set forth on the signature page hereof, at a per Share price
equal to $0.10 per Share in a total amount equal to the amount indicated by the
undersigned Purchaser on the signature page hereto (the “Subscription Amount”).

 

2. Closing.

 

(a) On the date hereof, the Purchaser shall deliver or cause to be delivered to
the Company a completed and duly executed signature page of this Agreement; and
the completed Confidential Purchaser Questionnaire contained in Section 9
hereto.

 

(b) Immediately following acceptance by the Company of the Purchaser’s Agreement
in accordance with subsection (c) below, the Purchaser shall be obligated to
deliver funds for the Subscription Amount no later than two (2) business days
thereafter. If the Subscription Amount is to be paid by check, the check must be
mailed to the Company in time to be received by the relevant Closing Date
described below. If the Subscription Amount is to be paid by wire transfer, it
must be wired in accordance with the instructions set forth in Schedule 2(b).

 

(c) This Agreement sets forth various representations, warranties, covenants,
and agreements of the Company and of the Purchaser, as the case may be, all of
which shall be deemed made, and shall be effective without further action by the
Company or the Purchaser, immediately upon the Company’s acceptance of the
Purchaser’s subscription and shall thereupon be binding upon the Company and the
Purchaser.  Acceptance shall be evidenced only by execution of this Agreement by
the Company on its signature page attached hereto.  Upon the Company’s
acceptance of the Purchaser’s subscription and receipt of the Subscription
Amount, on the applicable Closing Date, the Company shall deliver to the
Purchaser a duly executed copy of each of the Agreement.

 

(d) It is intended that the purchases and sales of the Securities shall be
consummated on or before October 23, 2020 (the “Initial Closing Date”) and shall
thereafter be additionally consummated in one or more additional purchases and
sales (each such consummation, if any, a “Subsequent Closing” occurring on a
“Subsequent Closing Date”), with all purchases and sales to be consummated on
the earlier to occur of: (i) November 30, 2020 (the “Termination Date”) and (ii)
the date determined by the Company to be the “Final Closing Date”, (each of the
Initial Closing Date, any Subsequent Closing Date and the Final Closing Date
being referred to as a “Closing Date”), provided that the Termination Date may
be extended by one 30-day period in the sole discretion of the Company without
notice to Purchasers. The Initial Closing Date shall occur upon notice given by
the Company.

 



-1-

 

 

(e) The Company will direct the Company’s Transfer Agent, Computershare Inc. to
issue to Purchaser the Shares to which Purchaser is entitled, promptly following
the Closing Date. All Shares will be issued as fully paid and non-assessable
upon issuance, in “Book Entry” form and no certificates will be issued. The
Shares are “restricted securities” under applicable securities laws and pursuant
to these laws, Purchaser must hold the Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Purchaser
acknowledges that the Company has no obligation to register or qualify the
Shares for resale. 

 

(f) The Company will issue the Warrant, in the form annexed hereto as Exhibit A,
giving the Purchaser the right to purchase the number of Shares to which the
Purchaser is entitled, promptly following the Closing Date. The Warrant and the
Shares issuable under the Warrant are “restricted securities” under applicable
securities laws and pursuant to these laws, Purchaser must hold the Securities
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Purchaser acknowledges that the Company has no
obligation to register or qualify the Warrant and the Shares issuable under the
Warrant for resale.

 



3. Company Representations and Warranties. The Company hereby represents and
warrants that, as of each of the date of this Agreement and the Closing Date
applicable to the Purchaser:

 

(a) Organization, Good Standing and Qualification. The Company is a Delaware
corporation. The Company and each of its Subsidiaries is duly organized, validly
existing and in good standing. The Company has the necessary corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement and to carry out the provisions of this Agreement and to carry on
its business as presently conducted and as presently proposed to be conducted.
The Company is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interests having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All references
in this Section 3 to the Company shall include reference to the Subsidiaries,
unless the context otherwise requires

 

(b) Capitalization; Voting Rights.

 

(i) The capitalization of the Company is set forth in Schedule 3(b) hereto.
Other than as set forth in Schedule 3(b) and Shares of Common Stock and Warrants
being sold pursuant to this Agreement and except as set forth in the Company’s
filings with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), copies of
which may be accessed through the SEC at www.sec.gov (the “34 Act Filings”),
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal), proxy or stockholder agreements,
or arrangements or agreements of any kind for the issuance of Shares of Common
Stock of the Company.

 

(ii) The rights, preferences, privileges and restrictions of the Shares are as
stated in the Certificate of Incorporation, as amended (the "Charter"). When
issued in compliance with the provisions of this Agreement and the Company's
Charter, the Shares will be validly issued, fully paid and nonassessable, and
will be free of any liens or encumbrances and the Warrants will be validly
issued; provided, however, that the Shares may be subject to restrictions on
transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.

 



-2-

 

 

(c) Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder and the authorization, sale, issuance and delivery of the
Securities pursuant hereto has been taken or will be taken. The Agreement, when
executed and delivered, will be valid and binding obligations of the Company
enforceable in accordance with their terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights, and (ii) as limited by
general principles that restrict the availability of equitable remedies.

 

(d) Liabilities. Except as set forth in the 34 Act Filings, the Company has no
material liabilities and, to the best of its knowledge, knows of no material
contingent liabilities, except current liabilities incurred in the ordinary
course of business which are not, either in any individual case or in the
aggregate, material.

 

(e) Changes. Except as set forth in the 34 Act Filings and Schedule 3(e), since
June 30, 2020, there has not been:

 

(i) Any material change in the assets, liabilities, financial condition,
prospects or operations of the Company, other than changes in the ordinary
course of business, none of which individually or in the aggregate has had or is
reasonably expected to have a material adverse effect on such assets,
liabilities, financial condition, prospects or operations of the Company;

 

(ii) Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;

 

(iii) Any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, business or prospects or
financial condition of the Company;

 

(iv) Any waiver by the Company of a right deemed valuable by the Company or of a
material debt owed to it;

 

(v) Any change in any material agreement to which the Company is a party or by
which it is bound which may materially and adversely affect the business,
assets, liabilities, financial condition, operations or prospects of the
Company;

 

(vi) Any other event or condition of any character that, either individually or
cumulatively, has or may materially and adversely affect the business, assets,
liabilities, financial condition, prospects or operations of the Company; or

 

(f) Litigation. Except as set forth in the 34 Act Filings, there is no action,
suit or proceeding pending or, to the Company's knowledge, currently threatened
against the Company that questions the validity of this Agreement or the right
of the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby, or which is reasonably likely to result,
either individually or in the aggregate, in any material adverse change in the
assets, condition, affairs or prospects of the Company, financially or
otherwise, nor is the Company aware that there is any basis for any of the
foregoing. Except as set forth in the 34 Act Filings, there is no action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

 

(g) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Company.

 



-3-

 

 

(h) Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the "Securities Act"), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state laws. Neither the Company nor any agent on its behalf has solicited or
will solicit any offers to sell or has offered to sell or will offer to sell the
Securities to any person or persons so as to bring the sale of such Securities
by the Company within the registration provisions of the Securities Act or any
state securities laws. The Company shall notify the SEC in accordance with its
rules and regulations, of the transactions contemplated by this Agreement and
the Offering Materials, including filing a Form D with respect to the
Securities, as required under Regulation D and applicable “blue sky” laws if
such Securities are offered pursuant to Rule 506 of Regulation D and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchasers.

 

4. Purchaser Acknowledgements and Representations.  In connection with the
purchase of the Securities, Purchaser represents and warrants as of the Closing
Date applicable to the Purchaser and/or acknowledges, to the Company, the
following:

 

(a) Acceptance.  The Company may accept or reject this Agreement and the number
of Securities subscribed for hereunder, in whole or in part, in its sole and
absolute discretion.  The Company has no obligation to issue any of the
Securities to any person who is a resident of a jurisdiction in which the
issuance of the Securities would constitute a violation of federal, state or
foreign securities laws.

 

(b) Irrevocability.  This Agreement is and shall be irrevocable, except that the
Purchaser shall have no obligations hereunder to the extent that this Agreement
is rejected by the Company.

 

(c) Binding.  This Agreement and the rights, powers and duties set forth herein
shall be binding upon the Purchaser, the Purchaser’s heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company, its successors and assigns.

 

(d) No Governmental Review.  No federal or state agency has made any finding or
determination as to the fairness of the Offering for investment, or any
recommendation or endorsement of the Securities. The Purchaser hereby
acknowledges that the Offering has not been reviewed by the SEC nor any state
regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D promulgated under the Securities Act. The Purchaser understands
that the Securities have not been registered under the Securities Act or under
any state securities or “blue sky” laws and agrees not to sell, pledge, assign
or otherwise transfer or dispose of the Securities unless they are registered
under the Securities Act and under any applicable state securities or “blue sky”
laws or unless an exemption from such registration is available.

 

(e) Professional Advice; Investment Experience.  The Company has made available
to the Purchaser, or to the Purchaser’s attorney, accountant or representative,
all documents that the Purchaser has requested, and the Purchaser has requested
all documents and other information that the Purchaser has deemed necessary to
consider respecting an investment in the Company.  The Company has provided
answers to all questions concerning the Offering and an investment in the
Company.  The Purchaser has carefully considered and has, to the extent the
Purchaser believes necessary, discussed with the Purchaser’s professional
technical, legal, tax and financial advisers and his/her/its representative (if
any) the suitability of an investment in the Company for the Purchaser’s
particular tax and financial situation.  All information the Purchaser has
provided to the Company concerning the Purchaser and the Purchaser’s financial
position is, to Purchaser’s knowledge, correct and complete as of the date set
forth below, and if there should be any material adverse change in such
information prior to the acceptance of this Agreement by the Company, the
Purchaser will immediately provide such information to the Company.  The
Purchaser has such knowledge, skill, and experience in technical, business,
financial, and investment matters so that he/she/it is capable of evaluating the
merits and risks of an investment in the Securities.  To the extent necessary,
the Purchaser has retained, at his/her/its own expense, and relied upon,
appropriate professional advice regarding the technical, investment, tax, and
legal merits and consequences of this Agreement and owning the Securities.  The
Purchaser acknowledges and understands that the proceeds from the sale of the
Securities will be used as described in Section 5.

 

(f) Brokers and Finders.  No broker-dealer has been engaged in connection with
the sale of the Securities, except as disclosed.

 



-4-

 

 

(g) Investment Purpose.  Purchaser is purchasing the Securities for investment
for his, her or its own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act in violation of such act.  Purchaser further represents that he/she/it does
not presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Securities.  If the Purchaser is an entity,
the Purchaser represents that it has not been formed for the specific purpose of
acquiring the Securities.  Purchaser acknowledges that an investment in the
Securities is a high-risk, speculative investment.

 

(h) Reliance on Exemptions.  Purchaser understands that the Securities have not
been registered with the SEC and are being offered and sold to it in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Purchaser set
forth herein and the information provided in Section 10 in order to determine
the availability of such exemptions and the eligibility of the Purchaser to
acquire the Securities.

 

(i) Professional Advice.  The Company has not received from its legal counsel,
accountants or professional advisors any independent valuation of the Company or
any of its equity securities, or any opinion as to the fairness of the terms of
the Offering or the adequacy of disclosure of materials pertaining to the
Company or the Offering.

 

(j) Risk of Loss.  The Purchaser has adequate net worth and means of providing
for his/her/its current needs and personal contingencies to sustain a complete
loss of the investment in the Securities at the time of investment, and the
Purchaser has no need for liquidity in the investment in the Securities.  The
Purchaser understands that an investment in the Securities is highly risky and
that he/she/it could suffer a complete loss of his/her/its investment.

 

(k) Information.  The Purchaser has reviewed the 34 Act Filings including the
Risk Factors contained therein and the risk factors which have been separately
delivered to the Purchaser by the Company and are attached hereto as Exhibit B.
The Purchaser understands that any plans, estimates and projections, provided by
or on behalf of the Company, involve significant elements of subjective judgment
and analysis that may or may not be correct; that there can be no assurance that
such plans, projections or goals will be attained; and that any such plans,
projections and estimates should not be relied upon as a promise of the future
performance of the Company.  The Purchaser acknowledges that neither the Company
nor anyone acting on the Company’s behalf makes any warranty, express or
implied, as to the accuracy or correctness of any such plans, estimates and
projections, and there are no assurances that such plans, estimates and
projections will be achieved.  The Purchaser understands that the Company’s
technology and products are new, and not all of the technology and/or products
may be tested and commercialized, and that there is no guarantee that the
technology and products will be commercially successful.  The Purchaser
understands that all of the risks associated with the technology are not now
known.  Before investing in the Offering, the Purchaser has been given the
opportunity to ask questions of the Company about the technology and the
Company’s business and the Purchaser has received answers to those questions.

 

(l) Authorization; Enforcement.  The Agreement (i) has been duly and validly
authorized, (ii) has been duly executed and delivered on behalf of the
Purchaser, and (iii) will constitute, upon execution and delivery by the
Purchaser thereof and the Company, the valid and binding agreement of the
Purchaser enforceable in accordance with its terms, except to the extent limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and general
principles of equity that restrict the availability of equitable or legal
remedies.

 

(m) Residency.  If the Purchaser is an individual, then Purchaser resides in the
state or province identified in the address of such Purchaser set forth in the
Purchaser Questionnaire; if the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is identified in the address or
addresses of the Purchaser set forth in the Purchaser Questionnaire.

 

(n) Communication of Offer. The Purchaser was contacted by the Company or by a
financial advisor on its behalf (or on behalf of the Purchaser) with respect to
a potential investment in the Securities.  The Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D of the Securities Act, which includes,
but is not limited to, any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or on the internet or broadcast over television, radio or the internet or
presented at any seminar or any other general solicitation or general
advertisement.

 



-5-

 

 

(o) No Conflicts.  The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Purchaser (if the Purchaser is an entity), (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Purchaser.

 

(p) Organization.  If the Purchaser is an entity, it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Agreement and otherwise to carry out its obligations hereunder and
thereunder.  If the Purchaser is an entity, the execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if the Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of the Purchaser.

 

(q) No Other Representations.  Other than the representations and warranties
contained in the Agreement, the Purchaser has not received and is not relying on
any representation, warranties or assurances as to the Company, its business or
its prospects from the Company or any other person or entity.

 

5. Use of Proceeds. The Company agrees to use the net proceeds from the Offering
for working capital, operations and further development of its identity
transaction platform and the Company shall not, directly or indirectly, use such
proceeds for any distribution or dividend to any shareholder of the Company.

  

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends.  The Shares shall bear a legend substantially to the following
effect (as well as any legends required by applicable state corporate law or
federal or state securities laws):

 

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (“THE
ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE 144 UNDER
THE ACT. THESE SHARES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR (II) UNLESS THE ISSUER HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO IT THAT THESE SHARES MAY BE SOLD PURSUANT TO RULE 144 OR
ANOTHER AVAILABLE EXEMPTION UNDER THE ACT AND THE RULES AND REGULATIONS
THEREUNDER.”

 

(b) Stop-Transfer Notices.  The Purchaser agrees that, to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 



-6-

 

 

7. Conditions to Closing.

 

(a) Conditions to the Company’s Obligation to Sell.  The obligation of the
Company hereunder to issue and sell Securities to the Purchaser is subject to
the satisfaction, at or before the applicable Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

 

(i) The Purchaser shall have complied with Sections 2(a) and (b);

 

(ii) The representations and warranties of the Purchaser shall be true and
correct in all material respects; and

 

(iii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(b) Conditions to Each Purchaser’s Obligation to Purchase.  The obligation of
the Purchaser hereunder to purchase the Securities is subject to the
satisfaction, at or before the applicable Closing Date of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in his/her/its sole discretion:

 

(i) The representations and warranties of the Company shall be true and correct
as of the applicable Closing Date, and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the applicable Closing Date;

 

(ii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement; and

 

(iii) No event shall have occurred which would reasonably be expected to have a
material adverse effect on the assets, liabilities, financial condition,
prospects or operations of the Company.

   

8. Miscellaneous.

 

(a) Governing Law & Jurisdiction.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law. Each party
hereby irrevocably consents to suit in and submits to the exclusive jurisdiction
of the Courts, Federal and State, located in the State of New York for the
adjudication of any dispute hereunder or in connection herewith.

 

(b) Entire Agreement; Enforcement of Rights.  This Agreement together with the
exhibits and schedules attached hereto, set forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes any and all prior agreements or discussions between them, including
any term sheet, letter of intent or other document executed by the parties prior
to the date hereof relating to such subject matter.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this
Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

(c) Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  If the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded, and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

(d) Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 



-7-

 

 

(e) Notices.   Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, delivered by hand against written receipt therefor, or sent
by email or facsimile transmission, addressed as follows:

 

if to the Company, to it at:

 

Ipsidy Inc. 670 Long Beach Blvd. Long Beach, NY 11561

Attention: General Counsel

Email: legal@ipsidy.com

Facsimile: 516-274-0573

 

if to the Purchaser, to the Purchaser’s address indicated on the signature page
of this Agreement.

 

All such notices delivered by hand or by courier shall be deemed served upon
receipt or refusal of receipt by the addressee. All notices given electronically
shall be deemed served upon the next business day after transmission, provided
no error message was received.

 

(f) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(g) Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns.  The covenants and obligations of the Company hereunder shall inure to
the benefit of, and be enforceable by the Purchaser against the Company, its
successors and assigns, including any entity into which the Company is
merged.  The rights and obligations of Purchasers under this Agreement may only
be assigned with the prior written consent of the Company.

 

(h) Third Party Beneficiary.  This Agreement is intended for the benefit of the
undersigned parties and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(j) Survival.  The representations, warranties, covenants and agreements made
herein shall survive the closing of the transaction contemplated hereby.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchaser, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Purchasers or any of their representatives.

 

(k) Attorneys’ Fees.  Each party shall bear their own fees and expenses incurred
in the preparation, negotiation and execution of this Agreement. In the event
that any suit or action is instituted under or in relation to this Agreement,
including without limitation to enforce any provision in this Agreement, the
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all fees, costs and expenses of appeals.

 



-8-

 

 

(l) Remedies.  All remedies afforded to any party by law or contract, shall be
cumulative and not alternative and are in addition to all other rights and
remedies a party may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement.  Without limiting
the foregoing, no exercise of a remedy shall be deemed an election excluding any
other remedy.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]


 



-9-

 

 

9. Confidential Purchaser Questionnaire.

 

The purpose of the following information is to assure the Company may rely on
the exemptions from the registration requirements of the Securities Act,
afforded by Section 4(a)(2) of the Securities Act and/or Regulation D
promulgated under the Securities Act, and of any applicable state statutes or
regulations.

 

Please answer every question. Your answers will at all times be kept strictly
confidential. However, by signing a Purchaser Questionnaire, you agree that the
Company may present such Purchaser Questionnaire to such parties as it deems
appropriate if called upon to verify the information provided or to establish
the availability of an exemption from registration under Section 4(a)(2) of the
Securities Act, Regulation D or any state securities statutes or regulations, or
if the contents are relevant to any issue in any action, suit or proceeding to
which the Company or any agent of the Company involved in offering the
debentures and warrants is a party or by which it is or may be bound. Your
investment will not be accepted until the Company determines that you satisfy
all of the suitability standards.

 

(a) The Purchaser represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Purchaser comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.

 

Category A ___ The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.       Explanation. In calculating net worth you
may include equity in personal property, real estate, cash, short-term
investments, stock and securities but excluding your principal residence. Equity
in personal property and real estate should be based on the fair market value of
such property less debt secured by such property.     Category B ___ The
undersigned is an individual (not a partnership, corporation, etc.) who had an
income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.     Category C ___ The undersigned is
a director or executive officer of the Company which is issuing and selling the
securities.     Category D ___ The undersigned is a bank; a savings and loan
association; insurance company; registered investment company; registered
business development company; licensed small business investment company
(“SBIC”); or employee benefit plan within the meaning of Title 1 of ERISA and
(a) the investment decision is made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or (b) the plan has total assets in excess of $5,000,000 or (c) is a
self directed plan with investment decisions made solely by persons that are
accredited investors. (describe entity)             Category E ___ The
undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)        

 



-10-

 

 

Category F ___ The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Securities and with total assets in excess of
$5,000,000. (describe entity)             Category G ___ The undersigned is a
trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, where the purchase is directed by a
“sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the Act.  
  Category H The undersigned is an entity (other than a trust) in which all of
the equity owners are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Agreement. (describe entity)        



 

(b) SUITABILITY (please answer each question)

 

(i) For an individual Purchaser, please describe your current employment,
including the company by which you are employed and its principal business:

 



 

 



 

 



 

 



 



 

(ii) For an individual Purchaser, please describe any college or graduate
degrees held by you:

 



 

 



 

 



 

 



 

 



(iii) For all Purchasers, please list types of prior investments:

Bank loans, corporate debt, corporate equity, options, warrants, convertibles.

 



 

 



 

 



 

 

(iv) For all Purchasers, please state whether you have participated in other
private placements before:

 

YES_______ NO_______

 

(v) If your answer to question (iv) above was “YES”, please indicate frequency
of such prior participation in private placements of:

 

   

 

Public

Companies

 

 

Private

Companies

 

Public or Private Companies

with no, or insignificant,

assets and operations

              Frequently       Occasionally       Never      

 

(vi) For individual Purchasers, do you expect your current level of income to
significantly decrease in the foreseeable future:

 

YES_______ NO_______

 

(vii) For trust, corporate, partnership and other institutional Purchasers, do
you expect your total assets to significantly decrease in the foreseeable
future:

 

YES_______ NO_______

 



-11-

 

 

(viii) For all Purchasers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

YES_______ NO_______

 

(ix) For all Purchasers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

 

YES_______ NO_______

 

(x) For all Purchasers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

YES_______ NO_______

 

(c)MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

Individual Ownership

Community Property

Joint Tenant with Right of Survivorship (both parties must sign)

Partnership

Tenants in Common

Company

Trust

Other

 

(d)FINRA AFFILIATION.

 

Are you affiliated or associated with a FINRA member firm (please check one):

 

Yes _________ No __________

 

If Yes, please describe:

 



 



 



 

*If Purchaser is a Registered Representative with an FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

Name of FINRA Member Firm  

 

By:       Authorized Officer  

 

Date:  

 

(e) The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Purchaser
Questionnaire and such answers have been provided under the assumption that the
Company will rely on them.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-12-

 

 

The Purchaser, by his or her signature below, or by that of its authorized
representative, confirms that the Purchaser has carefully reviewed and
understands, and voluntarily enters into, this Agreement.

 

IN WITNESS WHEREOF, the Purchaser has executed this Agreement as of __________
__, 2020.

 

No. of Shares _______________ X $0.10 per Share = $__________________ (the
“Subscription Amount”)

 

No. of Warrant Shares _______________ (50% of the No. of Shares)

 

      Signature   Signature (if purchasing jointly)             Name   Name    
        Title (if Purchaser is an Entity)   Title (if Purchaser is an Entity)  
          Entity Name (if applicable)   Entity Name (if applicable              
    Address   Address             City, State and Zip Code   City, State and Zip
Code             Telephone-Business   Telephone-Business            
Telephone-Residence   Telephone-Residence             E-mail address   E-mail
address             Tax ID # or Social Security #   Tax ID # or Social Security
#

 

Name in which securities should be issued:    

 

AGREED AND ACCEPTED as of ______________________, 2020.

 

IPSIDY INC.  

 

By:     Name:     Title:  

 



-13-

 



 

EXHIBIT A

  

WARRANT

 

 



-14-

 

 

EXHIBIT B

  

RISK FACTORS

 

 

[see attached]

 



-15-

 

 

SCHEDULES TO SECURITIES PURCHASE AGREEMENT

 

Schedule 2(b)

 

  Account Name: Ipsidy Inc.         Account #: 4830 4364 4231         ABA #:
026009593 (wire)         Bank: Bank of America         Address: 52 East Park
Avenue, Long Beach, NY 11561

 

Schedule 3(b) Capitalization

 

Capitalization Table – October 15, 2020   Shares of Common Stock Outstanding 
 551,486,424  Stock Options   169,874,061  Warrants   26,751,757  Convertible
Debt*   34,985,000      783,097,242 

 

*Does not include Shares which may arise on conversion of interest payable under
the various series of Convertible Notes and the Stern Note, which at the option
of the holders may be converted to Shares of common stock at the applicable
conversion prices under the Convertible Notes or the Stern Note (which range
from $0.08 to $0.20), in respect of all interest accrued through the date of
repayment.

 

Schedule 3(e) Changes

 

Since June 30, 2020, Company has continued to incur losses and suffered negative
cash flow, such that at the date hereof the Company has little cash available.
As a result the Company has and taken a number of steps to reduce its cash
expenses including deferring the salaries of senior executives, it has
terminated, furloughed, or reduced the working hours of a number of employees,
terminated or reduced the services of third-party engineers and reduced other
non-essential expenses and services. The Company will need to raise additional
funding in order to continue operations through 2020 and 2021.

 

Covid-19

 

A novel strain of coronavirus (“Covid-19”) emerged globally in December 2019 and
has been declared a pandemic. The extent to which Covid-19 will impact our
customers, business, results and financial condition will depend on current and
future developments, which are highly uncertain and cannot be predicted at this
time. The Company’s day-to-day operations beginning March 2020 have been
impacted differently depending on geographic location and services that are
being performed. The Cards Plus business located in South Africa has did not
have any operations in April and part of May 2020 as the Company followed the
guidance and requirements of the South African government. Our operations in the
United States and Colombia have suffered less immediate impact as most staff can
work remotely and can continue to develop our product offerings. That said we
have seen our business opportunities develop more slowly as business partners
and potential customers are dealing with Covid-19 issues, working remotely and
these issues are causing delays in decision making and finalization of
negotiations and agreements.

 

 

-16-



 

 